DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed July 6, 2022. In the applicant’s reply; claims 1 and 15 were amended, and claims 16-19 were newly added.  Claims 1-19 are pending in this application.

Response to Arguments
Applicants' amendments filed on July 6, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on April 7, 2022.
Applicant’s amendments overcomes the rejection of claim 15 under 35 U.S.C. 112 sixth paragraph for reciting means plus functional language, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-15 under 35 U.S.C. 103 as being unpatentable over Beckett et al. (US PGPub US 2018017824 A1), hereby referred to as “Beckett”, in view of Batur et al. (US PGPub US 20190339706 A1), hereby referred to as “Batur”, and the rejection is hereby withdrawn.

REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
-A method of generating an object classification for an object localized in first and second images of objects captured using a light imaging sensor and a radar sensor respectively, the method comprising: 
- generating image data for the object localized in the first image of the objects captured using the light imaging sensor, 
- operating an image-based object classifier on the image data to generate an image-based object classification of the object localized in the first image of the objects; 
- generating radar data corresponding to an echo reflected from the object localized in the second image of the objects captured using the radar sensor, 
- operating a radar-based object classifier on the radar data to generate a radar- based object classification of the object localized in the second image of the objects, 
- selecting between the image-based object classification and the radar-based object classification to output as the object classification for the object, 
- determining if a training condition is met by the radar-based object classification, 
- and training the radar-based object classifier using the image-based object classification if the training condition is met by the radar-based object classification; wherein the object is one of a human, animal, or vehicle.
These limitations and their equivalents are recited in independent claims 1 and 15, making these claims allowable subject matter. Likewise claims 2-14 and 16-17 are dependent upon claim 1, and claims 18-19 are dependent on claim 15. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Beckett et al. (US PGPub US 2018017824 A1), hereby referred to as “Beckett”, in view of Batur et al. (US PGPub US 20190339706 A1), hereby referred to as “Batur”, and the references cited in form PTO-1449.  None of the references teach the method recited in claim 1, or the apparatus recited in claim 15.  Both Beckett and Batur were used in combination and are the most relevant references with respect to the claimed invention. However applicant’s amendments to further refine the scope of the claimed invention overcomes the prior rejection of record. Specifically features comprising the use of both an image-based classifier and a radar-based classifier to localize objects of interest in two different datasets, and then to use the data to determine which classifier is the most accurate, and then further downstream leverage the radar classifier data to train the learning model if that was determined to be the most accurate overcomes the prior art of record. An updated search was performed but did not result in the determination of any prior art as being pertinent to the amended claimed limitations, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662

2662

/TAHMINA ANSARI/

July 28, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662